DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 6 July 2022:
	Claims 1-2, 7, 12-13 and 19 are amended.
	Claims 11 and 18 are canceled.
	Claims 1-10, 12-17 and 19-20 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 6 July 2022:
a.	Applicant’s arguments and amendments regarding the 35 U.S.C. 112(b) rejection on claims 13 and 19 have been fully considered and are deemed fully persuasive. The 35 U.S.C. 112(b) rejection on claims 13 and 19 have been withdrawn.
b.	Applicant’s arguments that the references fail to disclose the features set forth in amended claim 1, 13 and 19. More specifically, the amended claims recite that a controller is configured to access menu options identifying in-flight entertainment or services via an entertainment device and access payment information associated with a user profile in response to the selection of one or more selections of the menu options requiring a payment has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
c.	 Applicant’s arguments that the references as cited fail to teach, suggest, or otherwise disclose every element of the independent claims, therefore, the dependent claims are allowable for at least these reasons provided in support of the independent claims has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 


Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
In Claim 1, Lines 21 – 22, “access the payment information in response to the selection of one of more selections of the menu options requiring a payment” should read “access the payment information in response to the selection of one or more selections of the menu options requiring a payment”
In Claim 19, Lines 17 – 18, “in response to a selection a menu option on the passenger seat infotainment system, access the payment information” should read “in response to a selection of a menu option on the passenger seat infotainment system, access the payment information”

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over SEENIVASAGAM et al. (U.S. PGPub. 2019/0392659), hereinafter Seenivasagam, in view of Bieler (U.S. PGPub. 2014/0051498), in further view of GOD et al. (U.S. PGPub. 2016/0148449), hereinafter God. 

	Regarding claim 1, Seenivasagam teaches An authentication system in communication with an air travel device (Seenivasagam, Paragraph [0008], see “the invention encompasses a real-time, single pass validation system and method wherein the identity of an individual is confirmed using at least one physical feature of an individual with a security database or server (e.g., CBP) allowing seamless entry to an airplane or an airline”) (Seenivasagam, Paragraph [0069], see “the mobile device includes one or more cameras (still, video, or both) provided to capture image data for storage in the memory for transmission over a wireless or wired link or for authentication and verification based on data on a remote server”, where “mobile device” is being read as an air travel device), the authentication system comprising:
	
	a communication circuit configured to communicate with a remote server (Seenivasagam, Paragraph [0050], see “the mobile device is configured to wirelessly communicate over a network with a remote server…the server may communicate with one or more databases, for example, a database operated by CBP”);
	at least one scanning apparatus configured to capture a biometric data (Seenivasagam, Paragraph [0001], see “The invention encompasses systems and methods for identification, verification, and authentication of an individual by obtaining a biometric feature (e.g., facial recognition) of an individual using a mobile device (e.g., a mobile device camera)”) (Seenivasagam, Paragraph [0083], see “the mobile device’s gyroscope, magnetometer, and accelerometer are configured to generate and store data to obtain the authentication images. By using data from the accelerometer, magnetometer, and gyroscope, the system may check when an individual is ready to begin scanning”, where “mobile device” is being read as the scanning apparatus configured to capture a biometric data); and
	a controller in communication with the communication circuit and the scanning apparatus, wherein the controller is configured to (Seenivasagam, Paragraph [0061], see “the mobile device is configured with an outer housing configured to protect and contain the components. Within the housing is a processor and a first and second bus…The processor may comprise any type processor or controller capable of performing as described herein…”):
		receive a request for a security authorization (Seenivasagam, Paragraph [0001], see “The system and method includes receiving from a mobile device biometric data…and receiving a request from the mobile device for authenticating of the individual”);
		capture the biometric data of a user with the scanning apparatus (Seenivasagam, Paragraph [0001], see “The system and method includes receiving from a mobile device biometric data, securely forwarding the encrypted biometric data to a known server or database and receiving a request from the mobile for authenticating of the individual, the request including biometric data captured by the mobile device…”);
		compare the biometric data to authentication data, wherein the authentication data comprises an identification profile configured to authenticate a previously identified individual (Seenivasagam, Paragraph [0001], see “…the request including biometric data captured by the mobile device, comparing the biometric data to known data of the individual stored on a database or server and the biometric data included in the request”, where “biometric data included in the request” is being read as the biometric data and where “known data of the individual stored on a database or server” is being read as authentication data comprising an identification profile configured to authenticate a previously identified individual);
		authenticate the user based on the identification profile (Seenivasagam, Paragraph [0001], see “…comparing the biometric data to known data of the individual stored on a database or server and the biometric data included in the request, and sending to the mobile device a response to the request for authenticating the individual based on a result of the comparison, wherein the response to the request allows verification of the individual and access to the individual to a secured area”, where the user is authenticated based on the identification profile (e.g., known data of the individual stored on a database or server));
		
		
		
		
	Seenivasagam does not teach the following limitation(s) as taught by Bieler: an entertainment device in connection with a passenger seat of an aircraft configured to display video content and comprising an access device (Bieler, Paragraph [0030], see “…FIG. 3 illustrates an example entertainment device 119 and its controller 303…entertainment device 119 includes a touch screen and is mounted on the back of a seat, such as an aircraft seat…The entertainment device 119 also includes a credit card reader 301 for reading credit card information from a credit card in order to purchase in-flight items”, where “entertainment device 119 includes a touch screen and is mounted on the back of a seat, such as an aircraft seat” is analogous to an entertainment device in connection with a passenger seat of an aircraft, where “The entertainment device 119 also includes a credit card reader 301…” is analogous to the entertainment device comprising an access device, where “credit card reader 301” is being read as the access device) (Bieler, Paragraph [0033], see “…entertainment device 119 enables passengers to select from a variety of entertainment and service options…When a passenger chooses the play option 403, a list of available video games is displayed and the passenger selects the video games that the passenger wishes to play”, where the entertainment device is configured to display video content);
	
		identify a user profile based on the identification profile, wherein the user profile comprises payment information (Bieler, Paragraph [0032], see “…The personalization module 121 may also retrieve the passenger’s preference data from on-board user preferences database 127. Personalization module 121 provides the retrieved personalization information to entertainment device 119 and the entertainment device 102 may display a user interface corresponding to the provided preferences…”) (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account…”, where “the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account” is analogous to identifying a user profile based on the identification profile, wherein the user profile comprises payment information);
		access menu options identifying in-flight entertainment or services via the entertainment device (Bieler, Paragraph [0033], see “…entertainment device 119 enables passengers to select from a variety of entertainment and service options. Referring to FIG. 4, a passenger can select options on a menu bar 401, including an option to play video games 403. When a passenger chooses to play option 403, a list of available video games is displayed and the passenger selects the video games that the passenger wishes to play”); and
		access the payment information in response to the selection of one of more selections of the menu options requiring a payment (Bieler, Paragraph [0035], see “…The game information area 513 is updated with information about a game responsive to the selection of a game from the sub-options area 511 by the passenger…games are offered either free of change or for a purchase price, depending on which game is selected, the passenger’s class of service, affinity status, or other criteria selected by the implementer…”) (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger. If a purchase price is associated with the video game and/or the passenger, the gaming module 123 may receive the passenger’s credit card information via a credit card reader 301 included in the entertainment device 119 to pay to use the game. In another embodiment, the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account…”, where “In response to receiving a request to play the video game from the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information” is analogous to accessing the payment information in response to the selection of one or more selections of the menu options requiring a payment). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, by implementing techniques for intercraft gaming, comprising of an entertainment device in connection with a passenger seat of an aircraft configured to display video content, access menu options identifying in-flight entertainment or services via the entertainment device and access payment information associated with a user profile in response to the selection of one or more menu options requiring a payment, disclosed of Bieler. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of an entertainment device in connection with a passenger seat of an aircraft configured to display video content, access menu options identifying in-flight entertainment or services via the entertainment device and access payment information associated with a user profile in response to the selection of one or more menu options requiring a payment. This allows for a more user-friendly environment by associating a user profile that comprises payment information with an entertainment device in connection with a passenger seat. The entertainment device can charge the user for any services the user wishes to acquire by accessing the users’ profile and subsequently charging the payment information associated with the user profile. Bieler is deemed as analogous art due to the art disclosing techniques for an entertainment device in connection with a passenger seat, wherein the in-flight entertainment system can associate a user profile with passenger preferences, payment information, etc. to provide for a more convenient travel (Bieler, Paragraph [0048]). 
	Seenivasagam as modified by Bieler do not teach the following limitation(s) as taught by God: communicate a privilege level associated with the identification profile to the air travel device (God, Paragraph [0026], see “A user who presents at this first access control device carries out authentication by means of their identification medium, wherein the first access control device calls up the current user privileges, in other words an updated assignment of the user to privilege schemes, from the central rights management unit, in order to subsequently, after authentication, make possible authorization by enabling the assigned user privileges…In this authentication and the subsequent authorization an updated user assignment may be stored on the rights allocation unit of the identification medium. The user entering the security-relevant area of the airport would then carry an updated user assignment on the person”, where “an updated user assignment may be stored on the rights allocation unit of the identification medium” is analogous to a privilege level associated with the identification profile is communicated to the air travel device, where “identification medium” is analogous to the air travel device of the user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, and techniques disclosed of Bieler, by implementing techniques for access system for a vehicle, comprising of communicating a privilege level associated with an identification profile to a device, disclosed of God. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of communicating a privilege level associated with an identification profile to a device. This allows for better security management, as well as a more user-friendly interface for the user of the air travel device by communicating their respective privilege level based on their recent authentication. The user is able to view their privilege level accordingly and report any discrepancies that may have occurred. God is deemed as analogous art due to the art disclosing techniques for communicating a privilege level associated with a user profile to an air travel device (God, Paragraph [0026]).  

Regarding claim 2, Seenivasagam as modified by Bieler do not teach the following limitation(s) as taught by God: The authentication system according to claim 1, wherein privilege level indicates an authorization to board an aircraft (God, Paragraph [0037], see “The central rights management unit 2 is to be understood as a core component of an access system according to the present disclosure, because any user 4 may only gain permission to enter an aircraft 8 or to use various systems installed therein if they are issued with a corresponding privilege in the central rights management unit 2”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, and techniques disclosed of Bieler, by implementing techniques for access system for a vehicle, comprising of a privilege level indicating an authorization to board an aircraft, disclosed of God. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of a privilege level indicating an authorization to board an aircraft. This allows for better security management, as well as a more user-friendly interface by authenticating a user before allowing them to enter an aircraft and communicating a privilege level indicating an authorization to board an aircraft to notify the user of the authentication result. God is deemed as analogous art due to the art disclosing techniques for indicating an authorization to board an aircraft with a privilege level (God, Paragraph [0037]). 

Regarding claim 3, Seenivasagam as modified by Bieler do not teach the following limitation(s) as taught by God: The authentication system according to claim 1, wherein privilege level indicates an authorization to control an aircraft system (God, Paragraph [0028], see “In one embodiment there is a second access control device that is arranged on or in the vehicle and that is adapted for enabling operation of vehicle systems based on privileges of an authenticated user”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, and techniques disclosed of Bieler, by implementing techniques for access system for a vehicle, comprising of a privilege level indicating an authorization to control an aircraft system, disclosed of God.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of a privilege level indicating an authorization to control an aircraft system. This allows for better security management, as well as a more user-friendly interface by authenticating a user before allowing them to control an aircraft system and communicating a privilege level indicating an authorization to control an aircraft system to the user. The user can review the privilege level and report any discrepancies based on the privilege level issued to the user. God is deemed as analogous art due to the art disclosing techniques for indicating an authorization to control an aircraft system with a privilege level (God, Paragraph [0028]).  

Regarding claim 12, Seenivasagam as further modified by God do not teach the following limitation(s) as taught by Bieler: The authentication system according to claim 1, wherein the controller displays customized content associated with the user profile on the entertainment device (Bieler, Paragraph [0032], see “…The personalization module 121 may also retrieve the passenger’s preference data from on-board user preferences database 127. Personalization module 121 provides the retrieved personalization information to entertainment device 119 and the entertainment device 102 may display a user interface corresponding to the provided preferences”, where “entertainment device 102 may display a user interface corresponding to the provided preferences” is analogous to displaying customized content (preferences) associated with the user profile on the entertainment device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, by implementing techniques for intercraft gaming, comprising of displaying customized content associated with a user profile on an entertainment device, disclosed of Bieler.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of displaying customized content associated with a user profile on an entertainment device. This allows for a more user-friendly environment by displaying customized content associated with a user profile on a passenger seat entertainment device. The user can customize their preferences before boarding the aircraft, that way the aircraft can implement their preferences with the on-board entertainment device. Bieler is deemed as analogous art due to the art disclosing techniques for displaying customized content associated with a user profile on an entertainment device (Bieler, Paragraph [0032]).  

Regarding claim 13, Seenivasagam teaches A method for authenticating a user privilege for an air travel activity (Seenivasagam, Paragraph [0008], see “the invention encompasses a real-time, single pass validation system and method wherein the identity of an individual is confirmed using at least one physical feature of an individual with a security database or server (e.g., CBP) allowing seamless entry to an airplane or an airline”) (Seenivasagam, Paragraph [0069], see “the mobile device includes one or more cameras (still, video, or both) provided to capture image data for storage in the memory for transmission over a wireless or wired link or for authentication and verification based on data on a remote server”, where “mobile device” is being read as an air travel device), the method comprising:
receiving a request for a security authorization via a user interface (Seenivasagam, Paragraph [0001], see “The system and method includes receiving from a mobile device biometric data…and receiving a request from the mobile device for authenticating of the individual”, where “mobile device” includes a user interface);
capturing biometric data of a user with a scanning apparatus (Seenivasagam, Paragraph [0001], see “The system and method includes receiving from a mobile device biometric data, securely forwarding the encrypted biometric data to a known server or database and receiving a request from the mobile for authenticating of the individual, the request including biometric data captured by the mobile device…”);
comparing the biometric data to authentication data, wherein the authentication data comprises an identification profile configured to authenticate a previously identified individual (Seenivasagam, Paragraph [0001], see “…the request including biometric data captured by the mobile device, comparing the biometric data to known data of the individual stored on a database or server and the biometric data included in the request”, where “biometric data included in the request” is being read as the biometric data and where “known data of the individual stored on a database or server” is being read as authentication data comprising an identification profile configured to authenticate a previously identified individual);
authenticating the user based on the identification profile (Seenivasagam, Paragraph [0001], see “…comparing the biometric data to known data of the individual stored on a database or server and the biometric data included in the request, and sending to the mobile device a response to the request for authenticating the individual based on a result of the comparison, wherein the response to the request allows verification of the individual and access to the individual to a secured area”, where the user is authenticated based on the identification profile (e.g., known data of the individual stored on a database or server));





Seenivasagam does not teach the following limitation(s) as taught by Bieler: 
identifying a user profile of the user in response to the privilege level, wherein the user profile comprises payment information (Bieler, Paragraph [0032], see “…The personalization module 121 may also retrieve the passenger’s preference data from on-board user preferences database 127. Personalization module 121 provides the retrieved personalization information to entertainment device 119 and the entertainment device 102 may display a user interface corresponding to the provided preferences…”) (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account…”, where “the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account” is analogous to identifying a user profile based on the identification profile, wherein the user profile comprises payment information);
accessing menu options identifying in-flight entertainment or services via an in-flight entertainment device (Bieler, Paragraph [0033], see “…entertainment device 119 enables passengers to select from a variety of entertainment and service options. Referring to FIG. 4, a passenger can select options on a menu bar 401, including an option to play video games 403. When a passenger chooses to play option 403, a list of available video games is displayed and the passenger selects the video games that the passenger wishes to play”);
in response to a selection of one of the menu options on the entertainment device, accessing the payment information (Bieler, Paragraph [0035], see “…The game information area 513 is updated with information about a game responsive to the selection of a game from the sub-options area 511 by the passenger…games are offered either free of change or for a purchase price, depending on which game is selected, the passenger’s class of service, affinity status, or other criteria selected by the implementer…”) (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger. If a purchase price is associated with the video game and/or the passenger, the gaming module 123 may receive the passenger’s credit card information via a credit card reader 301 included in the entertainment device 119 to pay to use the game. In another embodiment, the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account…”, where “In response to receiving a request to play the video game from the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information” is analogous to accessing the payment information in response to the selection of one or more selections of the menu options requiring a payment); and
authorizing the selection of the one of the menu options based on the payment information (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s use account and/or the passenger’s affinity account…Once payment is received, the gaming module 123 provides the selected game to the passenger via the entertainment device 119”, where “Once payment is received, the gaming module 123 provides the selected game to the passenger…” is analogous to authorizing the selection of the one of the menu options based on the payment information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, by implementing techniques for intercraft gaming, comprising of an entertainment device in connection with a passenger seat of an aircraft configured to display video content, access menu options identifying in-flight entertainment or services via the entertainment device and access payment information associated with a user profile in response to the selection of one or more menu options requiring a payment, disclosed of Bieler. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of an entertainment device in connection with a passenger seat of an aircraft configured to display video content, access menu options identifying in-flight entertainment or services via the entertainment device and access payment information associated with a user profile in response to the selection of one or more menu options requiring a payment. This allows for a more user-friendly environment by associating a user profile that comprises payment information with an entertainment device in connection with a passenger seat. The entertainment device can charge the user for any services the user wishes to acquire by accessing the users’ profile and subsequently charging the payment information associated with the user profile. Bieler is deemed as analogous art due to the art disclosing techniques for an entertainment device in connection with a passenger seat, wherein the in-flight entertainment system can associate a user profile with passenger preferences, payment information, etc. to provide for a more convenient travel (Bieler, Paragraph [0048]).
	Seenivasagam as modified by Bieler do not teach the following limitation(s) as taught by God: communicating a privilege level associated with the identification profile (God, Paragraph [0026], see “A user who presents at this first access control device carries out authentication by means of their identification medium, wherein the first access control device calls up the current user privileges, in other words an updated assignment of the user to privilege schemes, from the central rights management unit, in order to subsequently, after authentication, make possible authorization by enabling the assigned user privileges…In this authentication and the subsequent authorization an updated user assignment may be stored on the rights allocation unit of the identification medium. The user entering the security-relevant area of the airport would then carry an updated user assignment on the person”, where “an updated user assignment may be stored on the rights allocation unit of the identification medium” is analogous to a privilege level associated with the identification profile is communicated to the air travel device, where “identification medium” is analogous to the air travel device of the user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, and techniques disclosed of Bieler, by implementing techniques for access system for a vehicle, comprising of communicating a privilege level associated with an identification profile to a device, disclosed of God. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of communicating a privilege level associated with an identification profile to a device. This allows for better security management, as well as a more user-friendly interface for the user of the air travel device by communicating their respective privilege level based on their recent authentication. The user is able to view their privilege level accordingly and report any discrepancies that may have occurred. God is deemed as analogous art due to the art disclosing techniques for communicating a privilege level associated with a user profile to an air travel device (God, Paragraph [0026]).  

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seenivasagam, in view of Bieler, in further view of God, in further view of Fox et al. (U.S. PGPub. 2018/0025296), hereinafter Fox.

Regarding claim 4, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Fox: The authentication system according to claim 1, wherein privilege level indicates an authorization to access passenger information, a loyalty account, a user preference, and/or access a user account (Fox, Paragraph [0053], see “Authentication server 130 may include any hardware and/or software suitably configured to receive authentication credentials, encrypt and decrypt credentials, authenticate credentials, and/or grant access rights according to pre-defined privileges associated with the credentials. Authentication server 130 may grant varying degrees of application and data level access to users based on information stored within authentication database 135 and user database 140”) (Fox, Paragraph [0066], see “Authentication database 135 may store information used in the authentication process such as, for example, user identifiers, passwords, access privileges, user preferences, user statistics, and the like. User database 140 maintains user information and credentials for MARS 115 users”) (Fox, Paragraph [0074], see “When user 105 is authenticated, user 105 may access various applications and their corresponding data sources”, where “various applications and their corresponding data sources” is analogous to comprising passenger information, a user preference and/or a user account). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler, and techniques disclosed of God, by implementing techniques for linear regression modeling, comprising a privilege level indicating an authorization to access passenger information, disclosed of Fox.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising a privilege level indicating an authorization to access passenger information. This allows for better security management within the system by only allowing authorized users with a pre-defined privilege level/rights to access personal information. Fox is deemed as analogous art due to the art disclosing techniques for a privilege level indicating passenger information, a user preference and/or a user account (Fox, Paragraph [0053]). 

	Regarding claim 5, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Fox: The authentication system according to claim 1, wherein the air travel device comprises a passenger boarding kiosk comprising a display screen, the passenger boarding kiosk including the controller, wherein the controller is configured to display boarding data of the user based on the privilege level associated with the identification profile (Fox, Paragraph [0050], see “Client 110 includes any device (e.g., a computer), which communicates, in any manner discussed herein, with the MARS 115 via any network discussed herein…These computing units or systems may take the form of personal computers, mobile phones…portable computers, kiosks, and/or the like”) (Fox, Paragraph [0053], see “Authentication server 130 may include any hardware and/or software suitably configured to receive authentication credentials, encrypt and decrypt credentials, authenticate credentials, and/or grant access rights according to pre-defined privileges associated with the credentials. Authentication server 130 may grant varying degrees of application and data level access to users based on information stored within authentication database 135 and user database 140”) (Fox, Paragraph [0059], see “MARS 115 may further include one or more of the following…a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor”, where “MARS 115” can take the form of a kiosk as seen in Paragraph [0050]) (Fox, Claim 2, see “wherein the airline kiosk provides an updated boarding passes with machine readable data to the passengers”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for linear regression modeling, comprising of a kiosk displaying boarding data of the user based on the privilege level associated with the identification profile, disclosed of Fox. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of a kiosk displaying boarding data of the user based on the privilege level associated with the identification profile. This allows for better security management, as well as a more user-friendly interface by granting the passenger access to boarding data based on the pre-defined privileges associated with the passenger’s credentials whilst denying access to boarding information if the passenger’s credentials are not successfully authenticated. Fox is deemed as analogous art due to the art disclosing techniques for an air travel device comprising a passenger boarding kiosk (Fox, Paragraph [0053]). 

	Regarding claim 6, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Fox: The authentication system according to claim 5, wherein the boarding data comprises ticketing information for a subject of the biometric data (Fox, Claim 2, see “wherein the airline kiosk provides an updated boarding passes with machine readable data to the passengers; receiving, by the processor and from an airport scanner, scanned data from the updated tickets, wherein access to the airplane is provided in response to the airport scanner scanning the machine readable data on the updated tickets and verifying the machine readable data on the updated tickets”, where “boarding passes” comprise ticket information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for linear regression modeling, comprising of the boarding data displayed on the kiosk comprising ticketing information for the authenticated subject, disclosed of Fox.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of the boarding data displayed on the kiosk comprising ticketing information for the authenticated subject. This allows for a more user-friendly environment by allowing the passenger to view ticketing information through a kiosk after inputting their credentials and their credentials being authenticated. Fox is deemed as analogous art due to the art disclosing techniques for boarding data comprising ticketing information for a subject of the biometric data (Fox, Claim 2). 

Regarding claim 14, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Fox: The method according to claim 13, further comprising:
accessing boarding data of the user based on the identification profile; and
displaying the boarding data based on the privilege level associated with the identification profile.
	(Fox, Paragraph [0050], see “Client 110 includes any device (e.g., a computer), which communicates, in any manner discussed herein, with the MARS 115 via any network discussed herein…These computing units or systems may take the form of personal computers, mobile phones…portable computers, kiosks, and/or the like”) (Fox, Paragraph [0053], see “Authentication server 130 may include any hardware and/or software suitably configured to receive authentication credentials, encrypt and decrypt credentials, authenticate credentials, and/or grant access rights according to pre-defined privileges associated with the credentials. Authentication server 130 may grant varying degrees of application and data level access to users based on information stored within authentication database 135 and user database 140”) (Fox, Paragraph [0059], see “MARS 115 may further include one or more of the following…a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor”, where “MARS 115” can take the form of a kiosk as seen in Paragraph [0050]) (Fox, Claim 2, see “wherein the airline kiosk provides an updated boarding passes with machine readable data to the passengers”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for linear regression modeling, comprising of a kiosk displaying boarding data of the user based on the privilege level associated with the identification profile, disclosed of Fox. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of a kiosk displaying boarding data of the user based on the privilege level associated with the identification profile. This allows for better security management, as well as a more user-friendly interface by granting the passenger access to boarding data based on the pre-defined privileges associated with the passenger’s credentials whilst denying access to boarding information if the passenger’s credentials are not successfully authenticated. Fox is deemed as analogous art due to the art disclosing techniques for accessing boarding data of a user based on a profile and displaying the boarding data based on a privilege level (Fox, Paragraph [0053]). 


Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seenivasagam, in view of Bieler, in further view of God, in further view of KAMMER et al. (U.S. PGPub. 2014/0294255), hereinafter Kammer.

	Regarding claim 7, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Kammer: The authentication system according to claim 1, wherein the air travel device comprises a security module configured to control an access door to a restricted area of the aircraft (Kammer, Paragraph [0005], see “According to the invention, for the purpose of controlling the authorization of a person to access a secure area, in particular a cockpit of a passenger aircraft, a method is proposed comprising the following steps:”, where “cockpit of a passenger aircraft” is analogous to comprising an access door to a restricted area of an aircraft) (Kammer, Paragraph [0006], see “providing an access control apparatus for detecting a set of biometric features, which apparatus can be enabled by entering a predetermined access code”) (Kammer, Paragraph [0008], see “detecting by means of the access control apparatus a set of biometric features, for example biometric features of the face, of the person transferring the access code”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for controlling the authorization of a person to access a secure area, disclosed of Kammer.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising a security module configured to control an access door to a restricted area of an aircraft. This allows for better security management for the overall system by controlling an access door to a restricted area of an aircraft and only granting access to the restricted area upon being fully authenticated and authorized. Kammer is deemed as analogous art due to the art disclosing techniques for an air travel device comprising a security module configured to control an access door to a restricted area of the aircraft (Kammer, Paragraph [0005]). 

	Regarding claim 8, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Kammer: The authentication system according to claim 7, wherein the controller is further configured to:
	control a locking mechanism of the access door in response to the privilege level (Kammer, Paragraph [0031], see “For this purpose, the compartment concerned can be locked by a door. The door is secured by a lock that can be opened by an electronic access control apparatus…”) (Kammer, Paragraph [0037], see “In the case where biometric access control is used, the access control apparatus can now be used to produce an image or representation of the face or facial features of the person…Clearance is given for access to the secure area. Clearance can be given by the access control apparatus opening briefly the lock on the door”, where based on the privilege level of the biometric data for the user, a locking mechanism of the access door is controlled). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for controlling the authorization of a person to access a secure area, disclosed of Kammer.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of controlling a locking mechanism of an access door in response to a user privilege level. This allows for better security management for the overall system by controlling an access door to a restricted area of an aircraft and only granting access (through controlling the locking mechanism) to the restricted area upon verifying the privilege level through authentication/authorization of the user. Kammer is deemed as analogous art due to the art disclosing techniques for controlling a locking mechanism of an access door in response to a privilege level (Kammer, Paragraph [0037]).  

Regarding claim 16, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Kammer: The method according to claim 13, further comprising:
	controlling a locking mechanism of an access door to a restricted area of the aircraft in response to the privilege level (Kammer, Paragraph [0031], see “For this purpose, the compartment concerned can be locked by a door. The door is secured by a lock that can be opened by an electronic access control apparatus…”) (Kammer, Paragraph [0037], see “In the case where biometric access control is used, the access control apparatus can now be used to produce an image or representation of the face or facial features of the person…Clearance is given for access to the secure area. Clearance can be given by the access control apparatus opening briefly the lock on the door”, where based on the privilege level of the biometric data for the user, a locking mechanism of the access door is controlled). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for controlling the authorization of a person to access a secure area, disclosed of Kammer.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of controlling a locking mechanism of an access door in response to a user privilege level. This allows for better security management for the overall system by controlling an access door to a restricted area of an aircraft and only granting access (through controlling the locking mechanism) to the restricted area upon verifying the privilege level through authentication/authorization of the user. Kammer is deemed as analogous art due to the art disclosing techniques for controlling a locking mechanism of an access door in response to a privilege level (Kammer, Paragraph [0037]).  


Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seenivasagam, in view of Bieler, in further view of God, in further view of Hochwarth et al. (U.S. PGPub. 2019/0311632), hereinafter Hochwarth.

	Regarding claim 9, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Hochwarth: The authentication system according to claim 1, wherein the air travel device comprises a pilot interface disposed in a cockpit of the aircraft (Hochwarth, Paragraph [0042], see “…the remote device 116 can be moved to a designated area (e.g., a cockpit of an aircraft) and can connect to the avionics (e.g., the navigation system 118)”) (Hochwarth, Paragraph [0058], see “a first remote device can be associated with a pilot of the aircraft, a second remote device can be associated with a co-pilot of the aircraft…”, where “remote device” is analogous to the air travel device) (Hochwarth, Paragraph [0072], see “…the remote device 116 and/or the navigation system 118 can comprise respective interface components or display units…that can facilitate the input and/or output of information to the one or more display units”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for providing an open interface to a flight management system, comprising of an air travel device including a pilot interface disposed in a cockpit of the aircraft, disclosed of Hochwarth. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of an air travel device including a pilot interface disposed in a cockpit of the aircraft. This allows for better security management for the system by implementing an interface to allow a pilot’s device to connect to a system disposed in a cockpit of an aircraft to ensure the safest flight possible through authentication of the pilot’s device and/or ensuring the pilot’s device is properly configured and ready for flight. Hochwarth is deemed as analogous art due to the art disclosing techniques for an air travel device comprising a pilot interface disposed in a cockpit of an aircraft (Hochwarth, Paragraph [0042] and [0058]). 

	Regarding claim 10, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Hochwarth: The authentication system according to claim 9, wherein the controller is further configured to:
	control an authorization of a pilot control of the aircraft in response to the privilege level (Hochwarth, Paragraph [0047], see “When an edit request (e.g., insert a waypoint, remove a waypoint, and so on) is sent, from the remote device 116 to the navigation system 118, the security component 106 can make sure the request is authenticated before being applied to the active flight plan…the security component 106 can ensure the request is reviewed by authorized personnel (e.g., the flight crew) in the certified embedded system (e.g., in the navigation system 118)”, where “authorized personnel” is analogous to a user being granted the privilege of piloting and/or controlling the aircraft) (Hochwarth, Paragraph [0113], see “In the case of a new device, one or more security protocols can be initiated and carried out with the device in order to facilitate the authentication…one or more security questions or prompts can be output at the device, the response to which can be utilized to determine if the device is associated with an authorized user…one or more security protocols can be initiated and carried out with a device that has previously interacted with the navigation system in order to ensure the device is still associated with an authorized user”, where “authorized user” is analogous to a user being granted the privilege of pilot control of the aircraft). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for providing an open interface to a flight management system, comprising of controlling an authorization of a pilot control of the aircraft in response to the privilege level, disclosed of Hochwarth.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of controlling an authorization of a pilot control of the aircraft in response to the privilege level. This allows for better security for the overall system by authorizing a user to pilot the aircraft only if they have the respective privilege level to do so. Hochwarth is deemed as analogous art due to the art disclosing techniques for controlling an authorization of a pilot control of an aircraft in response to a privilege level (Hochwarth, Paragraph [0113]). 

Regarding claim 17, Seenivasagam as modified by Bieler and further modified by God do not teach the following limitation(s) as taught by Hochwarth: The method according to claim 13, further comprising:
	controlling an authorization of a pilot control of the aircraft in response to the privilege level (Hochwarth, Paragraph [0047], see “When an edit request (e.g., insert a waypoint, remove a waypoint, and so on) is sent, from the remote device 116 to the navigation system 118, the security component 106 can make sure the request is authenticated before being applied to the active flight plan…the security component 106 can ensure the request is reviewed by authorized personnel (e.g., the flight crew) in the certified embedded system (e.g., in the navigation system 118)”, where “authorized personnel” is analogous to a user being granted the privilege of piloting and/or controlling the aircraft) (Hochwarth, Paragraph [0113], see “In the case of a new device, one or more security protocols can be initiated and carried out with the device in order to facilitate the authentication…one or more security questions or prompts can be output at the device, the response to which can be utilized to determine if the device is associated with an authorized user…one or more security protocols can be initiated and carried out with a device that has previously interacted with the navigation system in order to ensure the device is still associated with an authorized user”, where “authorized user” is analogous to a user being granted the privilege of pilot control of the aircraft). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of God, by implementing techniques for providing an open interface to a flight management system, comprising of controlling an authorization of a pilot control of the aircraft in response to the privilege level, disclosed of Hochwarth.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of controlling an authorization of a pilot control of the aircraft in response to the privilege level. This allows for better security for the overall system by authorizing a user to pilot the aircraft only if they have the respective privilege level to do so. Hochwarth is deemed as analogous art due to the art disclosing techniques for controlling an authorization of a pilot control of an aircraft in response to a privilege level (Hochwarth, Paragraph [0113]). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seenivasagam, in view of Bieler, in further view of God, in further view of Fox, in further view of Rasheed (U.S. PGPub. 2009/0234703). 

	Regarding claim 15, Seenivasagam as modified by Bieler and further modified by God and Fox do not teach the following limitation(s) as taught by Rasheed: The method according to claim 14, wherein the boarding data comprises baggage and ticketing information for the user (Rasheed, Paragraph [0005], see “Various airlines have assets, such as self check-in kiosks at the airports used for checking in, printing boarding passes, and checking baggage”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler, techniques disclosed of God, and techniques disclosed of Fox, by implementing techniques for remote tracking of assets, comprising of boarding data including baggage and ticketing information for the user, disclosed of Rasheed.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of boarding data including baggage and ticketing information for the user. This allows for a more efficient and user-friendly environment by allowing the passenger to check-in through a kiosk, where the kiosk displays user flight data including baggage and ticketing information. Rasheed is deemed as analogous art due to the art disclosing techniques for the boarding data comprising baggage and ticketing information for a user (Rasheed, Paragraph [0005]). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seenivasagam, in view of Bieler, in further view of Fox. 

	Regarding claim 19, Seenivasagam teaches A passenger kiosk for an air travel activity comprising (Seenivasagam, Paragraph [0008], see “the invention encompasses a real-time, single pass validation system and method wherein the identity of an individual is confirmed using at least one physical feature of an individual with a security database or server (e.g., CBP) allowing seamless entry to an airplane or an airline”):
	a user interface comprising a display screen (Seenivasagam, Paragraph [0063], see “The individual interface may comprise any system or device configured to accept individual input to control the mobile device. The individual interface may comprise one or more the following: keyboard…touch pad, and touch screen. A touch screen controller is also provided which interfaces through the bus and connects to a display”);
	a communication circuit configured to communicate with a remote server (Seenivasagam, Paragraph [0050], see “the mobile device is configured to wirelessly communicate over a network with a remote server…the server may communicate with one or more databases, for example, a database operated by CBP”);
	a first scanning apparatus configured to capture a biometric data (Seenivasagam, Paragraph [0001], see “The invention encompasses systems and methods for identification, verification, and authentication of an individual by obtaining a biometric feature (e.g., facial recognition) of an individual using a mobile device (e.g., a mobile device camera)”) (Seenivasagam, Paragraph [0083], see “the mobile device’s gyroscope, magnetometer, and accelerometer are configured to generate and store data to obtain the authentication images. By using data from the accelerometer, magnetometer, and gyroscope, the system may check when an individual is ready to begin scanning”, where “mobile device” is being read as the scanning apparatus configured to capture a biometric data); and
	a controller configured to:
		receive a request for a security authorization via the user interface (Seenivasagam, Paragraph [0001], see “The system and method includes receiving from a mobile device biometric data…and receiving a request from the mobile device for authenticating of the individual”);
		capture the biometric data of a user with the scanning apparatus (Seenivasagam, Paragraph [0001], see “The system and method includes receiving from a mobile device biometric data, securely forwarding the encrypted biometric data to a known server or database and receiving a request from the mobile for authenticating of the individual, the request including biometric data captured by the mobile device…”);
		compare the biometric data to authentication data, wherein the authentication data comprises an identification profile configured to authenticate a previously identified individual (Seenivasagam, Paragraph [0001], see “…the request including biometric data captured by the mobile device, comparing the biometric data to known data of the individual stored on a database or server and the biometric data included in the request”, where “biometric data included in the request” is being read as the biometric data and where “known data of the individual stored on a database or server” is being read as authentication data comprising an identification profile configured to authenticate a previously identified individual);
		authenticate the user based on the identification profile (Seenivasagam, Paragraph [0001], see “…comparing the biometric data to known data of the individual stored on a database or server and the biometric data included in the request, and sending to the mobile device a response to the request for authenticating the individual based on a result of the comparison, wherein the response to the request allows verification of the individual and access to the individual to a secured area”, where the user is authenticated based on the identification profile (e.g., known data of the individual stored on a database or server));
		
		
		
		
	Seenivasagam does not teach the following limitation(s) as taught by Bieler: 
		communicate payment information, and a user authorization of the user to a passenger seat infotainment system of an aircraft corresponding to a seat identified in the ticketing data (Bieler, Paragraph [0032], see “…the personalization module 121 authenticates the passenger’s login information against passenger database 129 that stores user account information. The personalization module 121 may also retrieve the passenger’s preference data from on-board user preferences database 127. Personalization module 1221 provides the retrieved personalization information to entertainment device 119 and the entertainment device 102 may display a user interface corresponding to the provided preferences…”, where “the personalization module 121 authenticates the passenger’s login information against passenger database 129 that stores user account information…” is analogous to communicating a user authorization of a user to a passenger seat infotainment system of an aircraft) (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account…”, where “the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account” is analogous to communicating payment information to a passenger seat infotainment system of an aircraft corresponding to a seat identified in the ticketing data);
		in response to a selection a menu option on the passenger seat infotainment system, access the payment information (Bieler, Paragraph [0035], see “…The game information area 513 is updated with information about a game responsive to the selection of a game from the sub-options area 511 by the passenger…games are offered either free of change or for a purchase price, depending on which game is selected, the passenger’s class of service, affinity status, or other criteria selected by the implementer…”) (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger. If a purchase price is associated with the video game and/or the passenger, the gaming module 123 may receive the passenger’s credit card information via a credit card reader 301 included in the entertainment device 119 to pay to use the game. In another embodiment, the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information and/or the passenger’s affinity account…”, where “In response to receiving a request to play the video game from the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s user account information” is analogous to accessing the payment information in response to the selection of one or more selections of the menu options requiring a payment); and
	authorizing the selection of the menu option based on the payment information (Bieler, Paragraph [0048], see “In response to receiving a request to play the video game from the passenger, the gaming module 123 retrieves the video game from the game database 125 for use by the passenger…the gaming module 123 may access the passenger’s credit card information from the passenger’s use account and/or the passenger’s affinity account…Once payment is received, the gaming module 123 provides the selected game to the passenger via the entertainment device 119”, where “Once payment is received, the gaming module 123 provides the selected game to the passenger…” is analogous to authorizing the selection of the one of the menu options based on the payment information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, by implementing techniques for intercraft gaming, comprising of an entertainment device in connection with a passenger seat of an aircraft configured to display video content, access menu options identifying in-flight entertainment or services via the entertainment device and access payment information associated with a user profile in response to the selection of one or more menu options requiring a payment, disclosed of Bieler. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of an entertainment device in connection with a passenger seat of an aircraft configured to display video content, access menu options identifying in-flight entertainment or services via the entertainment device and access payment information associated with a user profile in response to the selection of one or more menu options requiring a payment. This allows for a more user-friendly environment by associating a user profile that comprises payment information with an entertainment device in connection with a passenger seat. The entertainment device can charge the user for any services the user wishes to acquire by accessing the users’ profile and subsequently charging the payment information associated with the user profile. Bieler is deemed as analogous art due to the art disclosing techniques for an entertainment device in connection with a passenger seat, wherein the in-flight entertainment system can associate a user profile with passenger preferences, payment information, etc. to provide for a more convenient travel (Bieler, Paragraph [0048]).
Seenivasagam as modified by Bieler do not teach the following limitation(s) as taught by Fox: access ticketing data of the user based on a privilege level associated with the identification profile (Fox, Claim 2, see “wherein the airline kiosk provides an updated boarding passes with machine readable data to the passengers; receiving, by the processor and from an airport scanner, scanned data from the updated tickets, wherein access to the airplane is provided in response to the airport scanner scanning the machine readable data on the updated tickets and verifying the machine readable data on the updated tickets”, where “boarding passes” comprise ticketing data) (Fox, Paragraph [0053], see “Authentication server 130 may include any hardware and/or software suitably configured to receive authentication credentials, encrypt and decrypt credentials, authenticate credentials, and/or grant access rights according to pre-defined privileges associated with the credentials. Authentication server 130 may grant varying degrees of application and data level access to users based on information stored within authentication database 135 and user database 140”) (Fox, Paragraph [0066], see “Authentication database 135 may store information used in the authentication process such as, for example, user identifiers, passwords, access privileges, user preferences, user statistics, and the like. User database 140 maintains user information and credentials for MARS 115 users”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, and techniques disclosed of Bieler, by implementing techniques for linear regression modeling, comprising of a passenger kiosk accessing ticketing data of the user based on the privilege level associated with the identification profile, disclosed of Fox.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising of a passenger kiosk accessing ticketing data of the user based on the privilege level associated with the identification profile. This allows for a more user-friendly environment by allowing the passenger to view ticketing information through a kiosk after inputting their credentials and their credentials being authenticated. Fox is deemed as analogous art due to the art disclosing techniques for accessing ticketing data of the user based on a privilege level associated with a user profile (Fox, Claim 2). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seenivasagam, in view of Bieler, in further view of Fox, in further view of JEON et al. (U.S. PGPub. 2017/0048239), hereinafter Jeon.

	Regarding claim 20, Seenivasagam as modified by Bieler and further modified by Fox do not teach the following limitation(s) as taught by Jeon: The passenger kiosk according to claim 19, wherein the passenger seat infotainment system of the aircraft comprises a second scanning apparatus configured to capture the biometric data, wherein the passenger seat infotainment system verifies the user based on the biometric data captured by the second scanning apparatus (Jeon, Paragraph [0003], see “Biometrics is an authentication method that extracts a person’s unique biometric data such as fingerprints, iris patterns…which are different for each individual, and utilizes the extracted biometric data as information”) (Jeon, Paragraph [0013], see “The passenger boarding determination unit determines the boarding of the passenger by providing a piezoelectric sensor to a passenger seat in addition to the driver’s seat in the vehicle, or receiving the personal information or the biometric information of the passenger in addition to the driver by using a camera or a radar”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and verifying one or more individuals using facial recognition, disclosed of Seenivasagam, techniques disclosed of Bieler and techniques disclosed of Fox, by implementing techniques for protecting security of biometric information, comprising a passenger seat system comprising a scanning apparatus configured to capture biometric data and verify the user based on the biometric data, disclosed of Jeon.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication system and method for aerospace systems, comprising a passenger seat system comprising a scanning apparatus configured to capture biometric data and verify the user based on the biometric data. This allows for added security by utilizing a second scanner to verify the user based on their biometric data, even after the first scanner already verified their biometrics, in cases where the first scan provided a false positive. Jeon is deemed as analogous art due to the art disclosing techniques for a passenger seat infotainment system comprising a second scanning apparatus configured to capture biometric data (Jeon, Paragraph [0013]). 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499